Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.
Specification
 	Applicant is reminded that the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is currently made of 4 separate paragraphs. Applicant must rewrite the abstract according to instructions mentioned above. See MPEP § 608.01(b).
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ryan R. Pool on 9/1/22.
Examiner’s Amendment to Claims:
In claim 19, line 15, after “wherein the” insert --- reintroduced ----.
In claim 19, at the very end, after “10-400 mg/l”, insert the following:
--- and wherein the process during step(a) , has a volumetric oxygen transfer coefficient  KLa of 185 to 480 ---.
In claim 20, line 1, after “wherein the”, insert --- reintroduced ----.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-13, 16-17 and 19-20 are directed to a process for producing cellulolytic and/or hemicellulolytic enzymes with a strain of Trichoderma reesei or of Trichoderma reesei modified by selective mutation or genetic recombination, said process comprising: 
a step (a) of growing the fungi in an aqueous culture medium, in the presence of at least one carbon-based growth substrate in a stirred and aerated bioreactor,
 a step (b) of producing enzymes from the aqueous culture medium obtained in the first step (a), in the presence of at least one inductive carbon-based substrate and also producing hydrophobins, wherein step (b) results in the aqueous culture medium comprising enzymes, fungi and hydrophobins; 
at least one separation step (c) performed on the aqueous culture medium from the production step (b) comprising separating out the hydrophobins in a liquid phase by filtration, and 
a step (d), wherein the hydrophobins produced in step (b) and separated in step (c) are reintroduced into the growth step (a), and
 wherein the process during steps (a)-(b), has a volumetric oxygen transfer coefficient KLa of 185 to 480; as well as 
a process for producing cellulolytic and/or hemicellulolytic enzymes with a strain of Trichoderma reesei or of Trichoderma reesei modified by selective mutation or genetic 4§Appl. No. 16/950,428Docket No. PET-3447 recombination, said process comprising:
 a step (a) of growing the fungi in an aqueous culture medium, in the presence of at least one carbon-based growth substrate in a stirred and aerated bioreactor, 
a step (b) of producing enzymes from the aqueous culture medium obtained in the first step (a), in the presence of at least one inductive carbon-based substrate and also producing hydrophobins, wherein step (b) results in the aqueous culture medium comprising enzymes, fungi and hydrophobins; 
at least one separation step (c) performed on the aqueous culture medium from the production step (b) comprising separating out the hydrophobins in a liquid phase by filtration, and 
a step (d), wherein at least a portion of the hydrophobins produced in step (b) and separated in step (c) are reintroduced into the growth step (a), and 
wherein the reintroduced hydrophobin concentration is in the range of 10-400 mg/l and  wherein the process during step (a), has a volumetric oxygen transfer coefficient KLa of 185 to 480.
Claimed methods are free of prior art. Further, the prior art fails to suggest such specifically claimed methods. Hence, said methods are also non-obvious.
Claims 1, 3-13, 16-17 and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651